Name: 2002/802/EC: Council Decision of 8 October 2002 amending Decision 98/566/EC on the conclusion of an Agreement on mutual recognition between the European Community and Canada
 Type: Decision
 Subject Matter: economic policy;  international trade;  EU institutions and European civil service;  European Union law;  European construction;  America
 Date Published: 2002-10-16

 Avis juridique important|32002D08022002/802/EC: Council Decision of 8 October 2002 amending Decision 98/566/EC on the conclusion of an Agreement on mutual recognition between the European Community and Canada Official Journal L 278 , 16/10/2002 P. 0021 - 0021Council Decisionof 8 October 2002amending Decision 98/566/EC on the conclusion of an Agreement on mutual recognition between the European Community and Canada(2002/802/EC)THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular Article 133 in conjunction with Article 300(2), first subparagraph, first sentence, and Article 300(3), first subparagraph, first sentence, and (4) thereof,Having regard to the proposal from the Commission,Whereas:(1) In order to ensure the efficient operation of the Agreement on mutual recognition between the European Community and Canada(1) (hereinafter referred to as the "Agreement") it is necessary to amend Decision 98/566/EC(2) in order to empower the Commission to take all necessary measures for the operation of the Agreement.(2) The Council should retain the power to decide on the termination of Sectoral Annexes,HAS DECIDED AS FOLLOWS:Sole ArticleArticle 3 of Decision 98/566/EC shall be replaced by the following: "Article 31. The Commission shall represent the Community in the Joint Committee and in the joint sectoral groups established by the Sectoral Annexes, provided for in Articles XI and XII of the Agreement, assisted by the special Committee designated by the Council. The Commission shall proceed, after consultation with this special Committee, to the appointments, notifications, exchanges of information and requests for information specified in the Agreement.2. The position of the Community with regard to decisions to be taken by the Joint Committee shall be determined, with regard to the termination of Sectoral Annexes in accordance with Article XIX(2), by the Council, acting by qualified majority on a proposal by the Commission.3. The position of the Community in the Joint Committee or, if appropriate, in the joint sectoral groups shall in all other cases be determined by the Commission, following consultation of the special Committee referred to in paragraph 1."Done at Luxembourg, 8 October 2002.For the CouncilThe PresidentT. Pedersen(1) OJ L 280, 16.10.1998, p. 3.(2) OJ L 280, 16.10.1998, p. 1.